PER CURIAM.
We affirm in open court for the reasons stated in Judge Kaufman’s opinion, 200 F.Supp. 705, as there was substantial evidence in the record to support the administrative determination of the Secretary of Health, Education and Welfare denying the plaintiff’s application for old age benefits under 42 U.S.C.A. § 402(a). See Walker v. Altmeyer, 137 F.2d 531, 533-34 (2 Cir.1943); Poss v. Ribicoff, 289 F.2d 10 (2 Cir.1961); Gooding v. Willard, 209 F.2d 913, 916 (2 Cir.1954) ; Adams v. Flemming, 276 F.2d 901, 903 (2 Cir. 1960); Barron v. Ribicoff, 295 F.2d 432 (4 Cir.1961).